DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.
Status of the Claims
Claims 1, 6, 13, and 18 have been amended. Claims 1-8, and 11-22 are pending in the present application, with claims 1 and 13 being independent.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
While references are listed throughout the disclosure, it is noted that pages 28-31 contain several references that have not been submitted on an IDS that “are incorporated herein by reference”.
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 03 March 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-8 and 11-, have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-8 and 11-20 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the context of newly amended claims 1 and 13, the prior art of record does not teach or reasonably suggest each and every claimed limitation when considered as a whole with the remaining limitations. For instance, with respect to claim 1, when considered as a whole with the remaining limitations, the prior art of record does not teach or reasonably suggest at least “generating an appearance image based on first image data of a first person having a first pose, a first body shape, and a first clothing and
second image data of a second person having a second pose, a second body shape, and a second clothing, wherein the generated appearance image is an image of the first person, wherein: the first image data comprises a first image and a first three dimensional (3D) human pose and body shape fitting model, which comprises a first number of vertices and a first set of faces that form a first triangle mesh, which represents estimates of the first pose and of the first shape of the first person in the first image; and the second image data comprises a second image and a second 3D human pose and body shape fitting model, which comprises a second number of vertices and a second set of faces that form a second triangle mesh, which represents estimates of the second pose and of the second shape of the second person in the second image; and wherein the method is performed by an image processing computer and comprises: determining a common set of visible vertices comprising vertices that are visible in the first triangle mesh with regard to the first person and in the second triangle mesh with regard to the second person, wherein a visible vertice is a vertice that is visible in the first image and in the second image; determining a divergent set of vertices visible in the first triangle mesh with regard to the first person and not visible in the second image; assigning colors to the vertices in the common set of visible vertices by using a transfer of image color information, based on a projection of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613